Citation Nr: 0207736	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


REMAND

The veteran served on active duty from July 1963 to July 
1967.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

The case was previously before the Board in March 1999, when 
the Board reopened the veteran's claim for service connection 
for PTSD and remanded the case to the RO for further 
development.  The requested development has been completed, 
and the case is again before the Board for adjudication.  
However, after the RO returned the case to the Board in April 
2002, a communication was received from the veteran 
requesting a personal hearing before a Member of the Board at 
the local VA office (hereinafter "Travel Board hearing").  
Since Travel Board hearings are scheduled by the RO, a remand 
is necessary for that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for 
a Travel Board Hearing in accordance 
with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



